                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 1 of 18 Page ID #:1



                                                                         1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                           A Professional Law Corporation
                                                                         2 Brian M. Wheeler          State Bar No. 266661
                                                                         3    BWheeler@aalrr.com
                                                                           Lana Milojevic            State Bar No. 297983
                                                                         4    Lana.Milojevic@aalrr.com
                                                                           128000 Center Court Drive South, Suite 300
                                                                         5 Cerritos, California 90703-5480
                                                                         6 Telephone: (562) 653-3200
                                                                           Fax: (562) 653-3333
                                                                         7
                                                                           Attorneys for Plaintiffs
                                                                         8 BERKLEY INTERNATIONAL, LLC, and
                                                                           BERKLEY INTERNATIONAL (NC), LLC
                                                                         9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10                         UNITED STATES DISTRICT COURT
                                                                        11                       CENTRAL DISTRICT OF CALIFORNIA
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12                                    WESTERN DIVISION
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 BERKLEY INTERNATIONAL, LLC,                 Case No. 2:19-cv-7516
                                                                           an Arizona Limited Liability Company;
                                                                        15 and BERKLEY INTERNATIONAL                   DEMAND FOR JURY TRIAL
                                                                           (NC), LLC, a California Limited
                                                                        16 Liability Company;                          COMPLAINT FOR:
                                                                        17                      Plaintiffs,            1. VIOLATION OF DEFEND
                                                                                                                       TRADE SECRETS ACT;
                                                                        18 v.                                          2. VIOLATION OF CALIFORNIA
                                                                        19                                             UNIFORM TRADE SECRETS ACT;
                                                                           MARIA SANCHEZ, an individual;               3. BREACH OF CONTRACT; AND
                                                                        20                                             4. INTENTIONAL
                                                                                       Defendant.                      INTERFERENCE WITH
                                                                        21                                             CONTRACTUAL RELATIONS.
                                                                        22
                                                                        23
                                                                        24
                                                                        25          Plaintiffs Berkley International, LLC, and Berkley International (NC), LLC

                                                                        26 (herein collectively “Berkley”), by and through its attorneys, as their Complaint
                                                                        27 against Defendant Maria Sanchez (“Sanchez”), hereby allege as follows:
                                                                        28


                                                                                                                 COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 2 of 18 Page ID #:2



                                                                         1 I.       INTRODUCTION
                                                                         2          1.    Berkley is a family-owned and operated business founded in 2012.
                                                                         3 Berkley provides its customers with creative and practical solutions in packaging
                                                                         4 and retail displays, co-packing, molded fiber manufacturing, and e-commerce. As
                                                                         5 set forth below, Berkley owns all of the proprietary, confidential, and trade secret
                                                                         6 information that Sanchez has misappropriated.
                                                                         7          2.    Berkley has taken great time to develop proprietary, confidential, and
                                                                         8 trade secret information, including, but not limited to, customer information,
                                                                         9 pricing, and vendor contact information, that is integral to its success. Because of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 this gathered information, Berkley clients have come to expect a certain level of
                                                                        11 service and consistency when working with Berkley. Through its business model
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 and customer relations, Berkley has established a brand that is distinct from others.
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13          3.    Defendant Sanchez, a former employee of Berkley, occupied a special
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 position of trust and confidence as Director of Business Development, and through
                                                                        15 this position of trust, had access to Berkley’s confidential, proprietary, and trade
                                                                        16 secret information, as well as other sensitive data and property belonging to Berkley.
                                                                        17          4.    Berkley brings this action to compel former Berkley employee Sanchez
                                                                        18 to immediately and permanently cease using or disclosing Berkley’s confidential,
                                                                        19 proprietary, and trade secret information and return the data Sanchez had no right to
                                                                        20 take from Berkley, including, on information and belief, volumes of Berkley’s
                                                                        21 confidential, proprietary and trade secret information, that she retained for personal
                                                                        22 use, and which Sanchez has no right to possess or use. Berkley is informed and
                                                                        23 believes, and on that basis alleges, that Sanchez has used Berkley’s confidential
                                                                        24 information and trade secrets in her employment with a business in direct
                                                                        25 competition with Berkley.
                                                                        26          5.    Berkley brings this Complaint to stop any further misuse of its
                                                                        27 proprietary information and to enjoin Sanchez from using its confidential,
                                                                        28 proprietary, and trade secret information, to stop Sanchez from intentionally

                                                                                                                  -2-
                                                                                                               COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 3 of 18 Page ID #:3



                                                                         1 interfering with Berkley’s employment with other former and current Berkley
                                                                         2 employees, and to obtain compensation for its damages.
                                                                         3          6.    If Sanchez is not immediately restrained from using Berkley’s
                                                                         4 misappropriated proprietary, confidential, and trade secret information, Berkley will
                                                                         5 continue to suffer immediate, irreparable, and irreversible harm to its business.
                                                                         6 II.      PARTIES
                                                                         7          7.    Plaintiff Berkley International, LLC, is a limited liability company
                                                                         8 organized and existing under the laws of the State of Arizona. Its principal place of
                                                                         9 business is located at 2725 E. El Presidio Street, Carson, California and has been in
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 operation since 2012.
                                                                        11          8.    Plaintiff Berkley International (NC), LLC, is a limited liability
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 company organized and existing under the laws of the State of California. Its
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 principal place of business is located at 2725 E. El Presidio Street, Carson,
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 California and has been in operation since 2016.
                                                                        15          9.    Defendant Maria Sanchez is a resident, domiciliary and citizen of
                                                                        16 California.    Sanchez worked for Berkley for approximately a year and a half,
                                                                        17 beginning in or about January 2018.
                                                                        18 III.     JURISDICTION AND VENUE
                                                                        19          10.   This Court has subject matter jurisdiction over Berkley’s federal trade
                                                                        20 secret claim pursuant to 18 U.S.C. § 1836, et seq. (Defend Trade Secrets Act) and
                                                                        21 28 U.S.C. § 1331 (federal question). The Court has supplemental jurisdiction over
                                                                        22 the state law claims alleged in this First Complaint pursuant to 28 U.S.C. § 1367(a).
                                                                        23          11.   This Court has personal jurisdiction over Defendant Maria Sanchez
                                                                        24 because she is a resident, domiciliary, and citizen of California.
                                                                        25          12.   Venue is proper within this judicial district pursuant to a contractual
                                                                        26 venue selection clause in the Employee Confidentiality and Non-Disclosure
                                                                        27 Agreement between the parties.        In addition, Venue is proper in this District
                                                                        28 pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or

                                                                                                                   -3-
                                                                                                                COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 4 of 18 Page ID #:4



                                                                         1 omissions giving rise to the claims alleged in this Complaint occurred in this
                                                                         2 District. Venue is also proper in this District because Berkley’s principal place of
                                                                         3 business is in this District.
                                                                         4 IV.      FACTUAL ALLEGATIONS
                                                                         5          13.   Berkley is a family-owned and operated business founded in 2012.
                                                                         6 Berkley provides its customers with creative and practical solutions in packaging
                                                                         7 and retail displays, co-packing, molded fiber manufacturing, and e-commerce.
                                                                         8          14.   Berkley is an innovator in the molded fiber industry, including in
                                                                         9 particular in custom packaging manufacturing using post-consumer and plant-based
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 fiber materials. Industry publications recognize Berkley as a leader in eco-friendly
                                                                        11 packaging solutions. In 2016, Inc. Magazine ranked Berkley as the #1 manufacturer
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 in America on its 5000 list.
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13          15.   Berkley specializes in brokering corrugated cardboard packaging and
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 display services for its clients. Through years of experience and expertise, Berkley
                                                                        15 and its founding have earned a solid reputation in the packaging industry, which has
                                                                        16 led to Berkley’s success and prominent standing in the community today.
                                                                        17          16.   Berkley goes through great lengths to protect its proprietary,
                                                                        18 confidential, and trade secret information that is integral to its success, including,
                                                                        19 but not limited to, customer information, pricing, and vendor contact information.
                                                                        20 Berkley clients have come to expect a certain level of service and consistency when
                                                                        21 working with Berkley.
                                                                        22          17.   Through its business model and customer relations, Berkley has
                                                                        23 established a brand that is distinct from others and created enormous goodwill.
                                                                        24          18.   Today, Berkley operates in Carson, California, in addition to prolific
                                                                        25 locations in Northern California, Arkansas and Nevada.             Berkley employs
                                                                        26 approximately 50 employees.
                                                                        27
                                                                        28

                                                                                                                  -4-
                                                                                                               COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 5 of 18 Page ID #:5



                                                                         1          A.     As An Industry Leader, Berkley Maintains a Wealth of
                                                                         2                 Confidential, Proprietary, and Trade Secret Information that its
                                                                                           Employees are Expected to Protect.
                                                                         3
                                                                         4          19.    Over the course of several years, Berkley has developed and
                                                                         5 maintained significant amounts of highly confidential information that is proprietary
                                                                         6 to it, not generally known to the public or easily accessible or discoverable by the
                                                                         7 public, and has derived independent economic value from not being known,
                                                                         8 including but not limited to:
                                                                         9          a.     Sales and commission structure information, including sales minimums
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10                 and goals by sales representatives, commission rates, and the
                                                                                           proprietary formula of payment and commission rates to sales staff;
                                                                        11
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12          b.     Booking reports, which include profitability on orders, the cost of all
                                CERRITOS, CAL IFORNIA 90703-54 80




                                                                                           goods manufactured and the price for services offered to clients, along
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13                 with the history of profitability, present standing, and future goals;
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14          c.     Client contact information, along with quoted rates for orders, history
                                                                        15                 of orders, technical specifications of historical requests, and future
                                                                                           projections and goals, along with the proprietary formula that Berkley
                                                                        16                 has established and uses to determine service prices per purchase order;
                                                                        17                 and
                                                                        18          d.     Vendor contact information, along with price sheets, costs, timelines,
                                                                        19                 history of purchase orders, technical specifications of historical
                                                                                           requests, and future projections.
                                                                        20
                                                                                    20.     Berkley maintains its competitive position through the protection of its
                                                                        21
                                                                              goodwill, trade secrets, and confidential and proprietary information. Berkley takes
                                                                        22
                                                                              reasonable steps to ensure that its confidential, proprietary, and trade secret
                                                                        23
                                                                              information, including the above-described information and documents, remains
                                                                        24
                                                                              secret, including, without limitation, as follows:
                                                                        25
                                                                                    a. Only limited employees have access to the above information and only on
                                                                        26             an absolutely necessary basis;
                                                                        27
                                                                                    b. Employees are issued company-owned, password-protected computers
                                                                        28             that Berkley has access to and the ability to erase all content;
                                                                                                                     -5-
                                                                                                                  COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 6 of 18 Page ID #:6



                                                                         1          c. Employees who have access to confidential, proprietary information and
                                                                         2             trade secrets sign a Non-Disclosure and Confidentiality Agreement
                                                                                       acknowledging that disclosure of confidential and/or proprietary
                                                                         3             information to competitors and to others in the general public would be
                                                                         4             detrimental to Berkley; and
                                                                         5          d. Upon severance of employment, Berkley conducts an exit interview and
                                                                         6             requires employees to surrender all Berkley records, documents, lists, and
                                                                                       other property in the employee’s possession. If a departing employee
                                                                         7             refuses to participate in an exit interview, as Ms. Sanchez did, Berkley
                                                                         8             immediately demands employees surrender any Berkley property in their
                                                                                       possession and reminds the departing employees of their continuing
                                                                         9             obligations of confidentiality, including pursuant to employment
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10             agreements such as the The Agreement asserted in this action.

                                                                        11          B.     Sanchez’s Employment as Director of Business Development
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                           Provided Her with Access to Berkley’s Confidential and
                                                                        12
                                CERRITOS, CAL IFORNIA 90703-54 80




                                                                                           Proprietary Information and Trade Secrets.
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                                    21.    Sanchez worked for Berkley as Director of Business Development
                                                                        14
                                                                              starting in or about January 2018, until the termination of her employment in
                                                                        15
                                                                              August, 2019.
                                                                        16
                                                                                    22.    Sanchez’s job duties included establishing and reviewing client and
                                                                        17
                                                                              business development goals and minimums, seeking out new business opportunities
                                                                        18
                                                                              for Berkley, working closely with existing clients and vendors to increase existing
                                                                        19
                                                                              business and capture new opportunities, leading sales and client-relationship
                                                                        20
                                                                              management, and guiding objectives to meet Berkley’s business needs and
                                                                        21
                                                                              requirements.
                                                                        22
                                                                                    23.    During her course of employment at Berkley, including by virtue of
                                                                        23
                                                                              executing her job duties, Sanchez was exposed to, became familiar with, and had
                                                                        24
                                                                              access to highly confidential, proprietary and trade secret information regarding
                                                                        25
                                                                              virtually all aspects of Berkley’s business operations, including product roadmaps,
                                                                        26
                                                                              strategy plans and forecasts, sales goals, internal financial data, costs of goods and
                                                                        27
                                                                        28

                                                                                                                    -6-
                                                                                                                 COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 7 of 18 Page ID #:7



                                                                         1 services, profitability reports, marketing documents, customer data, historical sales
                                                                         2 information, and confidential personnel data.
                                                                         3
                                                                                    C.     Sanchez Has Misappropriated Berkley’s Trade Secrets and Other
                                                                         4                 Confidential Information.
                                                                         5
                                                                                    24.    Berkley’s Trade Secrets and other Confidential Information have
                                                                         6
                                                                              considerable economic value to Berkley and are considered valuable commercial
                                                                         7
                                                                              assets.
                                                                         8
                                                                                    25.    On July 23, 2019, Sanchez voluntarily executed and was a party to a
                                                                         9
                                                                              valid and enforceable Employee Confidentiality and Non-Disclosure Agreement
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10
                                                                              (herein “The Agreement”), attached as Exhibit A hereto and incorporated herein,
                                                                        11
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                              with Berkley.
                                                                        12
                                CERRITOS, CAL IFORNIA 90703-54 80




                                                                                    26.    As defined in section 1(a) of The Agreement, Berkley’s Trade Secret
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                              includes, without limitation:
                                                                        14
                                                                                    [All] forms and types of financial, business, scientific, technical, economic, or
                                                                        15
                                                                                    engineering information, including patterns, plans, complications, program
                                                                        16
                                                                                    devices, formulas, designs, prototypes, methods, techniques, processes,
                                                                        17
                                                                                    procedures, programs, or codes, whether tangible or intangible, and whether
                                                                        18
                                                                                    or how stored, compiled, or memorialized physically, electronically,
                                                                        19
                                                                                    graphically, photographically, or in writing that (i) derives independent
                                                                        20
                                                                                    economic value, actual or potential, from not being generally known to the
                                                                        21
                                                                                    public or to other persons who can obtain economic value from its disclosure
                                                                        22
                                                                                    or use; and (ii) Berkley has taken efforts or measures that are reasonable in
                                                                        23
                                                                                    the circumstances to keep or maintain the secrecy of such information.
                                                                        24
                                                                                    27.    As defined in section 1(b) of The Agreement, Berkley’s Confidential
                                                                        25
                                                                              Information includes, without limitation:
                                                                        26
                                                                                    All tangible and intangible proprietary information, materials, processes,
                                                                        27
                                                                                    process parameters, methods, practices, techniques, technical plans, drawings,
                                                                        28
                                                                                    designs, past, present or ongoing research and research objectives, data,
                                                                                                                    -7-
                                                                                                               COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 8 of 18 Page ID #:8



                                                                         1          algorithms, hardware, computer software, firmware and programs, source
                                                                         2          code, computer screens, product and process specifications and related
                                                                         3          documentation, formulae, patterns, sketches, drawings, models, inventions
                                                                         4          and invention disclosures, know-how, apparatus, equipment, chemical or
                                                                         5          biological      materials,   discoveries,   information    regarding   research,
                                                                         6          experimental work, developments, improvements, prototypes and devices,
                                                                         7          engineering plans, procurement requirements, concepts, ideas, customer
                                                                         8          information and lists, customer sales data, discounts, budgets and loss
                                                                         9          information, pricing information, price lists, supplier information and lists,
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10          Berkley company-compiled personnel and compensation information and
                                                                        11          records, marketing, manufacturing and business plans, forecasts, and
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12          strategies, financial information, responses to requests for proposals and other
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13          bid information, and all other summaries and compilations of information,
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14          which relate in any way to the business of Berkley, and which is or are
                                                                        15          disclosed to Employee by Berkley, or on its behalf, either directly or
                                                                        16          indirectly, in writing, verbally, electronically or by drawings or by inspection
                                                                        17          of facilities, including joint venture plants or facilities of Berkley customers
                                                                        18          and/or vendors, or in any other way, including through Employee’s
                                                                        19          employment with Berkley.
                                                                        20          28.      As part of The Agreement, Sanchez agreed, among other things:
                                                                        21                (i) to not use or disclose any Berkley Trade Secret or Confidential
                                                                        22                Information, in whole or in part, and to use her best efforts to protect
                                                                        23                the secrecy of and avoid disclosure or use of the Trade Secret or
                                                                        24                Confidential Information in order to prevent it from falling into the
                                                                        25                public domain or the possession of other persons;
                                                                        26                (ii) to not interfere with the relationship between Berkley and its
                                                                        27                employees, agents, representatives, or customers, including in relation
                                                                        28                to Berkley’s Trade Secrets or Confidential Information;
                                                                                                                      -8-
                                                                                                                   COMPLAINT
                                                                             Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 9 of 18 Page ID #:9



                                                                         1                (iii) to immediately return to Berkley upon termination or whenever
                                                                         2                requested by Berkley all documents and any other tangible material of
                                                                         3                any description containing any Berkley Trade Secrets or Confidential
                                                                         4                Information, including all copies thereof;
                                                                         5                (iv) to not, directly or indirectly, during the term of employment by
                                                                         6                Berkley, engage or participate in any business that is in competition in
                                                                         7                any manner whatsoever with the business of Berkley or call on, solicit,
                                                                         8                take away, or to attempt to call on, solicit, or take away any Berkley
                                                                         9                employees or customers; and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10                (v) to not, directly or indirectly, use or make known to any person or entity
                                                                        11                that makes, manufactures, produces, or sells products or offers services in
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12                competition with Berkley, any Trade Secrets of Berkley, for as long as
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13                such information qualifies as a bona fide Trade Secret, to call on, solicit,
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14                take away, or to attempt to call on, solicit, or take away any of the
                                                                        15                customers or employees of Berkley.
                                                                        16          29.      Upon information and belief, after termination of her employment,
                                                                        17 Sanchez went to work for Berkley’s direct competitor, Acorn West LLC (“Acorn”).
                                                                        18          30.      Upon information and belief, before and upon leaving her employment
                                                                        19 with Berkley International, Sanchez misappropriated confidential, proprietary, and
                                                                        20 trade secret information, including information Ms. Sanchez forwarded from her
                                                                        21 Berkley email account to her personal Gmail account.
                                                                        22          31.      Upon information and belief, the confidential, proprietary, and trade
                                                                        23 secret information Sanchez has misappropriated includes, without limitation:
                                                                        24          a.       Sales and commission structure information, including sales minimums
                                                                        25                   and goals by sales representative, commission rates, and the proprietary
                                                                                             formula of payment and commission rates to sales staff;
                                                                        26
                                                                        27          b.       Booking reports, which include profitability on orders, the cost of all
                                                                                             goods manufactured and the price for services offered to clients, along
                                                                        28                   with the history of profitability, present standing, and future goals;
                                                                                                                       -9-
                                                                                                                    COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 10 of 18 Page ID #:10



                                                                         1         c.     Client contact information, along with quoted rates for orders, history
                                                                         2                of orders, technical specifications of historical requests, and future
                                                                                          projections and goals, along with the proprietary formula that Berkley
                                                                         3                has established and uses to determine service prices per purchase order;
                                                                         4                and
                                                                         5         d.     Vendor contact information, along with price sheets, costs, timelines,
                                                                         6                history of purchase orders, technical specifications of historical
                                                                                          requests, and future projections.
                                                                         7
                                                                                   32.    Berkley is informed and believes, and upon this information and belief
                                                                         8
                                                                             alleges, that Sanchez has disclosed and used Berkley’s trade secrets and other
                                                                         9
                                                                             confidential and proprietary information for her benefit and to the detriment of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10
                                                                             Berkley.
                                                                        11
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                   D.     Sanchez Intentionally Interfered with Berkley’s Employment of
                                                                        12                Other Berkley Employees during Her Employment and Has
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13                Continued to Interfere with Relations After She Resigned.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14
                                                                                   33.    Upon information and belief, while Sanchez was still employed at
                                                                        15
                                                                             Berkley, Sanchez used her position and status at Berkley to recruit other employees
                                                                        16
                                                                             to leave Berkley, including for Acorn.
                                                                        17
                                                                                   34.    Upon information and belief, Sanchez has continued to recruit and
                                                                        18
                                                                             solicit Berkley employees to leave Berkley, including to join Acorn and other
                                                                        19
                                                                             competitors of Berkley.
                                                                        20
                                                                                   35.    Upon information and belief, Sanchez has also disparaged Berkley and
                                                                        21
                                                                             its principals in furtherance of her efforts to recruit and solicit Berkley employees.
                                                                        22
                                                                                   E.     Sanchez Has Ignored Her Contractual Obligations and Continued
                                                                        23                Her Wrongful Acts.
                                                                        24
                                                                                   36.    After Sanchez sought employment with Acorn, counsel for Berkley
                                                                        25
                                                                             sent her a letter on August 9, 2019, reminding her of her contractual obligations
                                                                        26
                                                                             under The Agreement.
                                                                        27
                                                                        28

                                                                                                                    - 10 -
                                                                                                                 COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 11 of 18 Page ID #:11



                                                                         1        37.      Upon information and belief, Sanchez has, to date, ignored the letter
                                                                         2 and has continued to misappropriate Berkley’s confidential, proprietary and trade
                                                                         3 secret information, and Sanchez’s use of that information during her employment
                                                                         4 with a Berkley competitor has caused irreparable harm to Berkley and will continue
                                                                         5 to irreparably harm Berkley unless and until Sanchez is enjoined. Among other
                                                                         6 things, Berkley is in danger of having its confidential and proprietary data being
                                                                         7 misused to unfairly compete against, and otherwise harm, Berkley.
                                                                         8        38.      Sanchez’s misappropriation of Berkley’s confidential and proprietary
                                                                         9 information and trade secrets, and her use of that information while employed with a
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 competitor, has caused irreparable harm to Berkley and will continue to irreparably
                                                                        11 harm Berkley unless and until Sanchez is enjoined. Among other things, Berkley is
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 in danger of having its confidential and proprietary data being misused to unfairly
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 compete against, and otherwise harm, Berkley.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14        39.      It is difficult or impossible to place a monetary value on the damage
                                                                        15 that would be done to Berkley if Sanchez is permitted to continue to use Berkley’s
                                                                        16 confidential and proprietary information.
                                                                        17                              FIRST CLAIM FOR RELIEF
                                                                        18         Violation of Defend Trade Secrets Act — 18 U.S.C. §§ 1836 et seq.
                                                                        19        40.      Berkley incorporates each of the above paragraphs as though fully set
                                                                        20 forth herein.
                                                                        21        41.      Berkley owns and possesses certain confidential, proprietary, and trade
                                                                        22 secret information, as alleged above. This information includes, without limitation:
                                                                        23                 a.    Sales and commission structure information, including sales
                                                                        24                       minimums and goals by sales representative, commission rates,
                                                                                                 and the proprietary formula of payment and commission rates to
                                                                        25
                                                                                                 sales staff;
                                                                        26
                                                                                           b.    Booking reports, which include profitability on orders, the cost
                                                                        27                       of all goods manufactured and the price for services offered to
                                                                        28

                                                                                                                    - 11 -
                                                                                                                 COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 12 of 18 Page ID #:12



                                                                         1                     clients, along with the history of profitability, present standing,
                                                                         2                     and future goals;
                                                                         3               c.    Client contact information, along with quoted rates for orders,
                                                                                               history of orders, technical specifications of historical requests,
                                                                         4
                                                                                               and future projections and goals, along with the proprietary
                                                                         5                     formula that Berkley has established and uses to determine
                                                                         6                     service prices per purchase order; and

                                                                         7               d.    Vendor contact information, along with price sheets, costs,
                                                                                               timelines, history of purchase orders, technical specifications of
                                                                         8                     historical requests, and future projections.
                                                                         9        42.    Berkley’s confidential, proprietary, and trade secret information relates
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 to products and services that are used, sold, shipped, or ordered in, or intended to be
                                                                        11 used, sold, shipped, or ordered in, interstate or foreign commerce.
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12        43.    Berkley’s confidential, proprietary, and trade secret information derives
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 economic value from not being generally known to, and not being readily
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 ascertainable through proper means by, the public or other persons who could obtain
                                                                        15 economic value from the disclosure or use of the information.
                                                                        16      44. Berkley has made reasonable efforts to maintain the confidentiality and
                                                                        17 secrecy of its proprietary information. These efforts include training employees in
                                                                        18 the protection of corporate secrecy, requiring employees to sign confidentiality
                                                                        19 agreements, limiting physical access to proprietary information, and performing exit
                                                                        20 interviews with departing employees
                                                                        21        45.    In violation of Berkley’s rights, and despite Berkley’s efforts, Sanchez
                                                                        22 misappropriated Berkley’s confidential, proprietary, and trade secret information
                                                                        23 through the improper and unlawful means alleged herein, including (1) Defendant
                                                                        24 Sanchez’s wrongful taking of Berkley’s confidential, proprietary and trade secret
                                                                        25 information without the express or implied consent of Berkley, including by
                                                                        26 forwarding confidential, proprietary, and trade secret information from her Berkley
                                                                        27 email account to her personal gmail account; (2) Defendant Sanchez’s disclosure of
                                                                        28 the trade secrets without Berkley’s consent or authorization; and (3) Defendant

                                                                                                                   - 12 -
                                                                                                                COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 13 of 18 Page ID #:13



                                                                         1 Sanchez’s use of the trade secrets for her benefit, the benefit of third parties, and to
                                                                         2 harm Berkley.
                                                                         3        46.      Sanchez’s misappropriation of Berkley’s trade secret information was
                                                                         4 intentional, knowing, willful, malicious, fraudulent, and oppressive. Sanchez has
                                                                         5 attempted, and continues to attempt, to conceal her misappropriation.
                                                                         6        47.      As a direct and proximate result of Sanchez’s conduct, Berkley has
                                                                         7 sustained and will continue to sustain significant harm and damages in an amount to
                                                                         8 be proven at trial.
                                                                         9        48.      In addition, because Berkley has sustained and will continue to sustain
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 irreparable injury for which it has no adequate remedy at law, Berkley seeks
                                                                        11 permanent injunctive relief to protect its confidential, proprietary, and trade secret
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 information and to protect its legitimate business interests. Absent such relief,
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 Berkley will continue to suffer irreparable injury.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14        49.      Berkley has been damaged by all of the foregoing and is entitled to an
                                                                        15 award of exemplary damages and attorneys’ fees.
                                                                        16                            SECOND CLAIM FOR RELIEF
                                                                        17                  Violation of California Uniform Trade Secrets Act —
                                                                        18                           California Civil Code §§ 3426 et seq.
                                                                        19        50.      Berkley incorporates all of the above paragraphs as though fully set
                                                                        20 forth herein.
                                                                        21        51.      Berkley owns and possesses certain confidential, proprietary and trade
                                                                        22 secret information, as alleged above. This information includes, without limitation:
                                                                        23                 a.    Sales and commission structure information, including sales
                                                                        24                       minimums and goals by sales representative, commission rates,
                                                                                                 and the proprietary formula of payment and commission rates to
                                                                        25
                                                                                                 sales staff;
                                                                        26
                                                                                           b.    Booking reports, which include profitability on orders, the cost
                                                                        27                       of all goods manufactured and the price for services offered to
                                                                        28

                                                                                                                    - 13 -
                                                                                                                 COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 14 of 18 Page ID #:14



                                                                         1                     clients, along with the history of profitability, present standing,
                                                                         2                     and future goals;
                                                                         3               c.    Client contact information, along with quoted rates for orders,
                                                                                               history of orders, technical specifications of historical requests,
                                                                         4
                                                                                               and future projections and goals, along with the proprietary
                                                                         5                     formula that Berkley has established and uses to determine
                                                                         6                     service prices per purchase order; and

                                                                         7               d.    Vendor contact information, along with price sheets, costs,
                                                                                               timelines, history of purchase orders, technical specifications of
                                                                         8                     historical requests, and future projections.
                                                                         9        52.    Berkley’s confidential, proprietary, and trade secret information relates
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 to products and services that are used, sold, shipped, or ordered in, or intended to be
                                                                        11 used, sold, shipped, or ordered in, interstate or foreign commerce.
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12        53.    Berkley has made reasonable efforts to maintain the confidentiality and
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 secrecy of its proprietary information. These efforts include training employees in
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 the protection of corporate secrecy, requiring employees to sign confidentiality
                                                                        15 agreements, limiting physical access to proprietary information, and performing exit
                                                                        16 interviews with departing employees.
                                                                        17        54.    In violation of Berkley’s rights, and despite Berkley’s efforts, Sanchez
                                                                        18 misappropriated Berkley’s confidential, proprietary, and trade secret information
                                                                        19 through the improper and unlawful means alleged herein, including (1) Defendant
                                                                        20 Sanchez’s wrongful taking of Berkley’s confidential, proprietary, and trade secret
                                                                        21 information without the express or implied consent of Berkley, including by
                                                                        22 forwarding confidential, proprietary, and trade secret information from her Berkley
                                                                        23 email account to her personal Gmail account; (2) Defendant Sanchez’s disclosure of
                                                                        24 the trade secrets without Berkley’s consent or authorization; and (3) Defendant
                                                                        25 Sanchez’s use of trade secrets for her benefit, the benefit of third parties, and to
                                                                        26 harm Berkley.
                                                                        27
                                                                        28

                                                                                                                   - 14 -
                                                                                                                COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 15 of 18 Page ID #:15



                                                                         1         55.   Sanchez’s misappropriation of Berkley’s trade secret information was
                                                                         2 intentional, knowing, willful, malicious, fraudulent, and oppressive. Defendant has
                                                                         3 attempted, and continues to attempt, to conceal her misappropriation.
                                                                         4         56.   As a direct and proximate result of Defendant’s conduct, Berkley has
                                                                         5 sustained and will continue to sustain significant harm and damages in an amount to
                                                                         6 be proven at trial.
                                                                         7         57.   In addition, because Berkley has sustained and will continue to sustain
                                                                         8 irreparable injury for which it has no adequate remedy at law, Berkley seeks
                                                                         9 preliminary and permanent injunctive relief to protect its confidential, proprietary,
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 and trade secret information and to protect other legitimate business interests.
                                                                        11 Absent this relief, Berkley will continue to suffer irreparable injury.
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12         58.   Berkley has been damaged by the foregoing and is entitled to an award
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 of exemplary damages and attorneys’ fees.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14         59.   Upon information and belief, each of the acts of misappropriation was
                                                                        15 done willfully and maliciously by Sanchez, with the deliberate intent to injure
                                                                        16 Berkley’s business for her own financial gain, thereby entitling Berkley to punitive
                                                                        17 damages and attorneys’ fees to be proved at trial pursuant to Cal. Civ. Code Section
                                                                        18 3426.3(c).
                                                                        19                            THIRD CLAIM FOR RELIEF
                                                                        20                                   Breach of Contract
                                                                        21         60.   Berkley incorporates each of the above paragraphs as if fully set forth
                                                                        22 herein.
                                                                        23         61.   On July 23, 2019, Berkley and Defendant Sanchez entered into The
                                                                        24 Agreement.
                                                                        25         62.   The Agreement is valid and enforceable.
                                                                        26         63.   Berkley performed all material terms required under The Agreement.
                                                                        27         64.   Pursuant to The Agreement, Sanchez acknowledged that while working
                                                                        28 for Berkley, Sanchez may receive training in or access to Berkley’s documentation

                                                                                                                   - 15 -
                                                                                                                COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 16 of 18 Page ID #:16



                                                                         1 and procedures, and further acknowledged that disclosure of such confidential and
                                                                         2 proprietary information to competitors and others in the general public would be
                                                                         3 detrimental to Berkley.
                                                                         4        65.     Sanchez further agreed not to use any confidential or proprietary
                                                                         5 information of Berkley’s on Sanchez’s own behalf or on the behalf of any other
                                                                         6 individual, corporation, or other business organization or entity to gain a
                                                                         7 competition advantage against Berkley at any time.
                                                                         8        66.     Sanchez further agreed, upon termination, to surrender all records,
                                                                         9 documents, lists, and any other property which came into Sanchez’s possession
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 because of the working relationship with Berkley, including all hard and electronic
                                                                        11 copies of documents.
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12        67.     Sanchez further agreed not to solicit any client or customer of Berkley
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13 to refrain from doing business with Berkley, induce any client or customer of
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14 Berkley to reduce the amount of business it does with Berkley, damage any
                                                                        15 relationship between Berkley and its clients or customers, redirect business that
                                                                        16 would have normally gone to Berkley.
                                                                        17        68.     Sanchez further agreed to not interfere with the relationship between
                                                                        18 Berkley and its employees, agents, representatives.
                                                                        19        69.     Sanchez—by using Berkley’s confidential and proprietary information
                                                                        20 for her own behalf, or on the behalf of third parties, and by failing to surrender
                                                                        21 Berkley’s property belonging to Berkley, misappropriating the property of Berkley,
                                                                        22 and inducing Berkley clients and customers to do business with Sanchez, including
                                                                        23 on behalf of third parties, and interfering with relationships between Berkley and its
                                                                        24 employees, agents, representatives—has breached her agreement with Berkley.
                                                                        25        70.     On information and belief, Sanchez breached section 1(d) of The
                                                                        26 Agreement by, among other things,; (1) using Berkley’s confidential and trade
                                                                        27 secret information, and (2) disclosing Berkley’s confidential and trade secret
                                                                        28 information.

                                                                                                                   - 16 -
                                                                                                                COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 17 of 18 Page ID #:17



                                                                         1         71.    On information and belief, Sanchez breached section 2(a) of The
                                                                         2 Agreement by retaining and failing to return Berkley’s confidential and trade secret
                                                                         3 information.
                                                                         4         72.    On information and belief, Sanchez breached section 3(c) of The
                                                                         5 Agreement by soliciting Berkley employees to leave Berkley’s employment for a
                                                                         6 competitor, during Sanchez’s employment with Berkley.
                                                                         7         73.    On information and belief, Sanchez breached section 4 of The
                                                                         8 Agreement by using Berkley trade secret information to call on, solicit, or take
                                                                         9 away, or attempt to call on, solicit, or take away Berkley employees and/or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10 customers.
                                                                        11         74.    As a direct and proximate result of Sanchez’s breaches of The
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 Agreement, Berkley has suffered damages in an amount to be proven at trial.
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13                           FOURTH CLAIM FOR RELIEF
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14                 Intentional Interference with Contractual Relations
                                                                        15         75.    Berkley incorporates each of the above paragraphs as if fully set forth
                                                                        16 herein.
                                                                        17         76.    Berkley has contractual relationship with its employees, agents, and
                                                                        18 representatives.
                                                                        19         77.    Sanchez, as an employee of Berkley was aware of Berkley’s ongoing
                                                                        20 relationship with its clients.
                                                                        21         78.    Defendant, through her position of employment and status with
                                                                        22 Berkley, intentionally induced or attempted to induce other Berkley employees to
                                                                        23 breach their contractual relationships with Berkley and instead seek employment
                                                                        24 with third parties, including Acorn, Berkley’s direct competitor, in order to cause
                                                                        25 economic harm to Berkley.
                                                                        26         79.    As a result of Defendant’s wrongful conduct, which had the intention
                                                                        27 to, and did, disrupt and damage the relationship between Berkley and its employees.
                                                                        28

                                                                                                                   - 17 -
                                                                                                                COMPLAINT
                                                                         Case 2:19-cv-07516 Document 1 Filed 08/29/19 Page 18 of 18 Page ID #:18



                                                                         1         80.    As a direct and proximate result of Defendant’s conduct, Berkley has
                                                                         2 sustained and will continue to sustain harm and damages at an amount to be proven
                                                                         3 at trial.
                                                                         4                                  PRAYER FOR RELIEF
                                                                         5         Wherefore, Berkley respectfully requests the following relief:
                                                                         6         1.     Judgment in Berkley’s favor and against Defendant on all causes of
                                                                         7 action alleged herein;
                                                                         8         2.     For damages from Defendant’s wrongful acts in an amount to be
                                                                         9 proven at trial;
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                        10         3.     For an order directing Defendant to deliver back to Berkley originals
                                                                        11 and all copies of any and all confidential, proprietary, and trade secret information
                          128 000 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                        12 Defendant Sanchez misappropriated from Berkley;
                                CERRITOS, CAL IFORNIA 90703-54 80
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                        13         4.     For preliminary and permanent injunctive relief;
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                        14         5.     For exemplary or punitive damages;
                                                                        15         6.     For prejudgment interest;
                                                                        16         7.     For attorneys’ fees and costs incurred herein; and
                                                                        17         8.     For such other and further relief as the Court may deem to be just and
                                                                        18 proper.
                                                                        19                              DEMAND FOR JURY TRIAL
                                                                        20         Berkley hereby demands trial by jury for all causes of action, claims, or issues
                                                                        21 in this action that are triable as a matter of right to a jury.
                                                                        22
                                                                        23 Dated: August 29, 2019                  ATKINSON, ANDELSON, LOYA, RUUD &
                                                                                                                   ROMO
                                                                        24
                                                                        25                                         By: /s/ Brian M. Wheeler
                                                                                                                       Brian M. Wheeler
                                                                        26                                             Lana Milojevic
                                                                                                                       Attorneys for Plaintiffs
                                                                        27                                             BERKLEY INTERNATIONAL, LLC, and
                                                                                                                       BERKLEY INTERNATIONAL (NC), LLC
                                                                        28

                                                                                                                     - 18 -
                                                                                                                  COMPLAINT
